Citation Nr: 0826503	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  02-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1971 
to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia, in pertinent part, denied service 
connection for a psychiatric disability.  

In October 2004, the Board remanded the veteran's service 
connection claim to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C., for further evidentiary 
development.  Following completion of the requested actions 
as well as a continued denial of this issue, the AMC returned 
the veteran's appeal to the Board for further appellate 
review.  In April 2006, the Board denied the claim for 
service connection for a psychiatric disorder.  

In August 2006, the veteran filed a motion for 
reconsideration of the April 2006 Board decision.  In October 
2006, the Board denied the veteran's motion.  

In July 2008, the United States Court of Appeals for Veterans 
Claims (Court), pursuant to a Joint Motion For Remand (Joint 
Motion), vacated the Board's decision and remanded the matter 
for further evidentiary development and due process 
requirements.  

This appeal is being REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required.  


REMAND

In July 2008, the Board informed the veteran that the 
Veterans Law Judge (VLJ) who had conducted a prior hearing in 
June 2004 was no longer employed at the Board.  In addition, 
the Board explained to the veteran that the law requires that 
the VLJ who conducts a hearing on an appeal must participate 
in any decision made on that appeal and that, if that person 
is no longer available, the Chairman of the Board has the 
authority to reassign the appeal to another VLJ for a 
decision.  38 U.S.C.A. § 7101(c) (West 2002); 38 C.F.R. 
§§ 19.3(b) & 20.707 (2007).  

As such, the Board asked the veteran if he preferred to have 
another hearing before a current VLJ.  Approximately two 
weeks later, the veteran responded that he did indeed wish to 
present testimony before a VLJ via videoconferencing.  A 
review of the claims folder indicates that the veteran has 
not withdrawn his request for such a hearing, nor has such a 
hearing been held.  Because the Board may not proceed with an 
adjudication of the issue on appeal without affording the 
veteran an opportunity to present testimony at his requested 
hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700(a) (2007).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing at the RO before 
a VLJ, with appropriate notification to 
the veteran and his attorney.  After a 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 



(CONTINUED ON NEXT PAGE)
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


